STATUS OF NEGOTIATIONS — 14 AUG 2011
Final draft discussed between HPM and RR
and now subject to internal GOSL review

MINING LEASE AGREEMENT
between
THE GOVERNMENT OF SIERRA LEONE

and
LONDON MINING COMPANY LIMITED

eh
THIS AGREEMENT is made this_27 day of Felrniare 201L

between THE GOVERNMENT OF THE REPUBLIC OF SIERRA LEONE
represented by the Minister of Mineral Resources (hereinafter referred to as “GOSL")
of the ONE PART, and LONDON MINING COMPANY LIMITED, a limited liability
company incorporated under the provisions of Cap. 249 of the Laws of Sierra Leone
4960 with registration number C.F 145/2006 and with its registered offices at 27 Old
Railway Line, Freetown in the Western Area of the Republic of Sierra Leone
(hereinafter referred to as “LONDON MINING”, which expression shall, where the
context admits, include its lawful assigns and successors) of the OTHER PART.

WHEREAS

a) By the Mining Lease, as hereinafter defined, GOSL demised and granted to
LONDON MINING the minerals contained in Schedule B thereto in the area
described in Schedule A thereto according to the “LMC Work Plan” described
in Schedule C thereto, together with the rights referred to therein for a term of
twenty-five (25) years as from 31 August 2009 upon the terms and conditions

: therein stated, and ; ad

b) GOSL and LONDON MINING further entered into a Mining Lease Agreement
(as hereinafter defined) as a supplemental agreement to the Mining Lease,
and .

c) GOSL and LONDON MINING have agreed to amend the terms of the Mining
Lease Agreement pursuant to Clause 6 (i) thereof upon the terms herein
IT IS HEREBY AGREED AS FOLLOWS:

I DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement the following expression shall unless the context requires
otherwise, have the following meanings:

“Agreement” means this Agreement amending the Mining Lease Agreement,
including the schedules hereto, which forms an integral part of this
Agreement, and references to this Agreement includes references to such

schedules;

LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 2

"Annual Adjustment" means the amount by which any amounts due under
this Agreement and subject to such adjustment is adjusted on an annual
basis; this adjustment shall be based on the U.S. “GDP Implicit Price
Deflator’ as published from time to time by the U.S. Department of
Commerce, Bureau of Economic Analysis, or any comparable index.

“Change of Control” shall mean the consummation of any transaction or
series of transactions (including without limitation any joint venture,
management arrangement, sale, merger or consolidation), the result of which
is that LM plc or any other group of shareholders that collectively beneficially
own more than 50% of the voting equity of LONDON MINING before such
transaction or series of transactions cease to (i) be beneficial owners of more
than 50% of the aggregate voting equity of LONDON MINING or (ii) have the
power to direct or cause the direction of the management and the policies of
LONDON MINING;

‘Mining Lease Agreement’ means the Mining Lease Agreement between
GOSL and LONDON MINING dated 31 December 2009 and ratified by
Parliament on 10 February 2010;

“Effective Date of this Agreement” means 1 January 2011, provided that
this Agreement is subsequently ratified by Parliament as contemplated by
Clause 6 (i) of the Mining Lease Agreement ;

“Income Tax Act”: means The Income Tax Act, 2000 of the Laws of Sierra
Leone, including any legislation amending the same or substitute thereof and
all regulations and rules from time to time in force thereunder;

"LM plc" means LONDON MINING, plc, an English public company, being
the majority shareholder of LONDON MINING;

“Minerals Act": means the Mines ‘and Minerals Act 2009 of the Laws of
Sierra Leone, including any legislation amending the same or substituted
thereof and all regulations and rules from time to time ‘in force thereunder.

“Mining Lease” means Mining Lease NO.ML.2/09 dated the 31of August
2009 made between the GOSL of the one part and LONDON MINING of the
other part and duly registered as No.27/2009 at Page 144 in volume 8 of the
Book of Mining Leases kept in the office of the Registrar of General, Freetown
and as amended from time to time;

“Mining Lease Area”: means the area described in Schedule A of the Mining
Lease and as set out in Schedule A hereto:

“Minister”: means the Minister responsible for mineral resources;

"Programme of Mining Operations" means the programme of mining
operations as at August 2011, which updates and replaces Schedule C to the
Mining Lease entitled "LMC Work Plan", as amended under Section 113 (1)
of the Minerals Act and as shall be further amended from time to time
pursuant to Section 113 (1).

“Nominated Suppliers” mean those independent, unaffiliated entities,
excluding banks and financial institutions, listed in Schedule E and as
amended from time to time throughout the Project and supplying substantial
LONDON MINING -GOSL. Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 3

1.2;

goods and services to LONDON MINING on a long-term basis, being the
supply of goods and services for more than one year or involving a contract
amount in excess of US$ 1,000,000.

Interpretation

Where the context so admits, words importing the singular shall include the plural
and vice versa.

Any reference in the Minerals Act to “large scale mining licenses” shall be construed
to refer to and include the Mining Lease referred to herein, in so far as that reference
in the Minerals Act is applicable to this Agreement.

2

24.

2.2,

RESPECTIVE WARRANTIES

GOSL hereby represents and warrants to LONDON MINING that:

(a) Pursuant to the Minerals Act, the entire property and control of all
minerals in, under or upon the Mining Lease Area is vested in GOSL, which
has the sole and exclusive right to grant a mining lease relating thereto, free
of any lien, claim, or other encumbrance;

(b) During the existence of the Mining Lease and this Agreement, no
person has or shail have any mineral rights (as defined in the Minerals Act) or
interests in respect of any minerals located over, under or upon the Mining
Lease Area or to any improvements thereto, and GOSL generally agrees to
indemnify LONDON MINING against any and all loss or damage arising out
of or in connection with any right or claim inconsistent with any such rights;

(c) LONDON MINING shall peaceably enjoy the Mining Lease Area
without interruption by GOSL or by any other person or persons claiming or
under GOSL, or in trust for it, and shall have the right during the term of the
Mining Lease and this Agreement to explore for and mine iron ore and
associated minerals. No other person or entity shall have the right to engage
in any prospecting, exploration or mining operations, or any other activities
on, above or below the surface in the Mining Lease Area during the term of
the Mining Lease and this Agreement .

LONDON MINING hereby represents and warrants to GOSL that

(a) LONDON MINING is a company duly organized, validly existing and in
good standing under the laws of Sierra Leone and shall remain so throughout
the duration of this Agreement. LONDON MINING has all the requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

(b) The execution and delivery by LONDON MINING of this Agreement
and the performance of its obligations hereunder have been duly authorized
by all necessary corporate or other action on the part of LONDON MINING,
and no further consent or authorization is required of the board of directors of
LONDON MINING or LM plc to authorize this Agreement.

(c) Neither the execution and delivery of this Agreernent nor LONDON
MINING's compliance with the obligations contemplated hereby will conflict
with or result in a breach or violation of: (i) the organizational documents of
LONDON MINING — GOSL Mining Lease Agreement 14 Aug 2011
Final HPW/RR draft of 8 Aug w- minor corrections Page 4

2.3

3.1

3.2

3.3

LONDON MINING or LM plc, (ii) any provision of law applicable to LONDON
MINING or LM plc on the date hereof or (ili) the terms of any material
agreement to which LONDON MINING or LM plc is a party or by which
LONDON MINING or LM plc is bound.

(d) LONDON MINING has the financial and technical Capabilities to
finance and carry out the Programme of Mining Operations in accordance
with this Agreement, .

Any breach of representations and warranties in this Clause 2 shall be
deemed to be a breach of this Agreement, subject to Clause 6.10 of this
Agreement.

MINING LEASE

Application of Minerals Act

@ Mining Lease, in which event the provisions of this Agreement and the
Mining Lease shall prevail.

As used herein, ‘Additional Mining Lease’ means any additional mining lease
or licence or Prospecting/reconnaissance licence granted to LONDON
MINING pursuant to this Clause 3.1,

Term and Renewal
=£fm and Renewal

The Mining Lease granted to LONDON MINING was granted initially for a
period of twenty-five (25) years as provided for therein. It shall then be

expiration of the original term in accordance with Section 112 of the Minerals
Act.

Upon the making of the application to renew the Mining Lease, LONDON
MINING or GOSL may request that certain of the terms of the Mining Lease

renewal of this Agreement shall automatically constitute a similar revocation
or non-renewal of the Mining Lease and vice versa. Revocation is subject to
clause 6.10.

Extension of Mining Lease

Should the current holder or its successor of the mineral right on the land
area in a 25 (twenty five) kilometre radius of the Mining Lease Area
definitively surrender all or a portion of its rights to the surrounding area, or

LONDON MINING - GosL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 5

3.4

4.

should the license be cancelled, in such event, LONDON MINING shall be
given the first right option to apply to GOSL for any additional reconnaissance
licenses, exploration licenses, small or large scale mining licenses specifically
for iron ore , provided such areas do not fall within another company’s valid
mineral right and provided further that LONDON MINING makes such
application within 60 days of written confirmation of such surrender or
cancellation. It is understood that the option to apply is no assurance of the
grant of those licenses, as referred to above to LONDON MINING, which
such application will be disposed of as provided in respective provisions of
the Minerals Act, nor that the fiscal advantages contained in this Agreement
shall automatically apply to iron ore mined from these additional areas.

Surrender of Mining Leases

(a) Subject to Section 51 of the Minerals Act, LONDON MINING may
surrender all or part or parts of the Mining Lease Area included in the Mining
Lease Area or an Additional Mining Lease at any time during the term of such
Mining Lease and or Additional Mining Lease by notice in writing to the GOSL
to that effect of not less than three months notice; and upon such surrender
the lands surrendered shall cease to be comprised in or subject to the
Provisions of such Mining Lease and or Additional Mining Lease.

(b) Upon the surrender, expiration or other termination of the Mining
Lease or of any portion thereof, LONDON MINING shall comply with any
conditions stated in this Agreement or Schedules as regards the surrendered
lands and be granted a Period of not less than six months, or such longer
period as the Director may specify, immediately following such surrender,
expiration or termination in which to remove all or any of its buildings,
structures, plants, machinery, equipment or other effects from the areas
covered by the Mining Lease or portion of the Mining Lease surrendered,
expired or terminated.

GENERAL RIGHTS AND OBLIGATIONS OF LONDON MINING

In addition to the other rights granted by this Agreement, the Mining Lease and the
Minerals Act, and other applicable laws of Sierra Leone, LONDON MINING shall
have the following rights:

41,

General Obligations

(a) LONDON MINING shall at all times perform its duties, obligations and
work in the Mining Lease Area with all due professional diligence and will use
its best endeavours to achieve the best available international standards for
Operations and safety standards Prevailing in the mining industry worldwide at
all times.

(b) LONDON MINING shall Proceed with the development of the mine
and related plant and facilities, and carry out the mining and processing of
iron ore and iron ore tailings in accordance with the Minerals Act and the
current Programme of Mining Operations,. LONDON MINING shall have the
right to cure any alleged breach as provided in Clause 6.10 of this
Agreement.
LONDON MINING -GOsL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 6

4.2.

4,3.

Rights Incidental to Mini q Operations

In order to facilitate its mining operations, LONDON MINING shall have the
following rights, subject to compliance with applicable law :

(a) To demolish any derelict buildings within the Mining Lease Area, with
due regard for health and safety considerations:

(b) To remove and sell for export any surplus scrap metal not required for
the conduct of normal operations situated within the Mining Lease Area,

Subject to any applicable government charges, and taxes levies, duties or
royalties;

(c) To create, hire and maintain an unarmed security force to provide a
deterrent to vandalism, theft and trespassers;

(d) To transport all iron ore and associated mineral concentrates using
Public highways and LONDON MINING constructed roads to a jetty on the
Port Loko river and any other infrastructure and/or port solution it constructs
later in its operation for the expansion of production and to be given the
Opportunity to ship such concentrates using the Marampa to Pepel railway
line and the Pepel Port after the Construction of such facilities shall have been
completed, subject to the written consent, with or without conditions, of the
national or local authority having control over the use of public highways,
river, railway, etc

(e) to construct and Operate infrastructure required to deliver its
Programme of Operations,to the extent provided in Clause 4.5,

(f) On the lands included within the Mining Lease Area to cut take and
use any tree when necessary in the course of mining operations or when
required for mining or domestic Purposes provided that it shall not cut or take
any trees in a forest reserve or protected forest except with the consent of the
Director of Forestry or before Paying the fees and royalties prescribed by the
Forestry Act 1988 (Act No.7 of 1988).

Restrictions on exercise of rights under a mineral Right

LONDON MINING shall not exercise any of its rights, under the mineral right

(a) in respect of any land dedicated or set apart for any public purpose
other than mining including any street, road, highway, or aerodrome except
with the written consent of the responsible Minister or other authority having

(b) except with the written consent of the owner or lawful occupier or his
duly authorised agent, in respect of-

= any land dedicated as a Place of burial or which is a place of
religious or other cultural significance; or
LONDON MINING ~ GOSL Mining Lease Agreement 14 Aug 2011

Final HPM/RR draft of 8 Aug w- minor corrections

4.4.

4.5

Page 7

- any land which is the site of, or which is within two hundred metres
or such greater distance as may be prescribed, of any inhabited,
occupied or temporarily unoccupied house or building;

- any land which is within fifty metres or such greater distance as may
be prescribed, of land which has been cleared or ploughed or
otherwise bona fide Prepared for the growing of, or upon which there
are, agricultural crops; or

- any land which is the site of, or within one hundred metres or such
greater distance as may be prescribed, any cattle dip, tank, dam, or
other body of water,

But where any consent so required is, in the opinion of the Minister, being
unreasonably withheld, the Minister may, on such conditions, if any, as he
may impose, direct in writing that the need for the consent under this
Paragraph shall be dispensed with and authorise the holder of the mineral
right to exercise all or any of his rights under it;

(c) in respect of any land reserved for the purpose of any railway, highway or
waterway or which is within fifty metres or such greater distance as may be
Prescribed, of the boundaries of any land so reserved, except with the written
consent of the responsible railway, highway or waterway authority; and

(d) in respect of any land within any township, or within two hundred metres

or such greater distance as may be prescribed, of the boundaries of any
township, except with the written consent of the local authority having control
over the township

Right to Resettlement

(a) The Minister shall ensure that all owners or lawful occupiers of land who
Prefer to be compensated by way of resettlement as a result of being
displaced by a proposed mining operation are resettled on suitable alternate
land, with due regard to their economic well-being and social and cultural
value so that their circumstances are similar to or improved when compared
to their circumstances before resettlement, and resettlement is carried out in
accordance with the relevant planning laws.

(b) The cost of resettlement shall be borne by the holder of the mineral right
as agreed by the holder and the owner or lawful occupier of land or by
Separate agreement with the Minister, or in accordance with a determination
by the Minister, except that where the holder elects to delay or abandon the
Proposed mining operation which will necessitate resettlement, the obligation
to bear the cost of resettlement shall only arise upon the holder actually
Proceeding with the mining operation.

(c) Subject to (a) and (b) above, the Minister may take the necessary action
to give effect to a resettlement agreement or determination.

Accessory Works and Installations
LONDON MINING ~GOsL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 8

4.6.

4.7.

(a) LONDON MINING shall have the exclusive right to use, construct,
repair and operate within the Mining Lease Area, any roads, buildings, plants,
structures, living quarters, water supply systems, pipelines, conveyor belts.

accessory works and installations which are necessary or useful in carrying
out its operations under this Agreement, subject to the legitimate rights of
residents and other third Parties, provided that LONDON MINING follows

(b) GOSL shall use its best endeavours to grant a priority right to
LONDON MINING to use, construct, repair and operate any roads, buildings,
Structures, water supply systems, pipelines, communication systems, electric

construction, repair and/or Operation does not adversely impact third party
Operations), subject to the written consent of the national or local authority
having control over the respective utility and to LONDON MINING following
Prescribed procedures and making the requisite Payments regarding their
Construction and use and provided further that a reasonable right of use shall
be granted to GOSL representatives in the course of their normal regulatory
activities.

Export of Iron Ore Concentrates

Subject to Section 113(5), and Section 167 of the Minerals Act, LONDON
MINING shall have the tight to export all iron ore and associated minerals or
mineral concentrates raised or obtained in the course of mining operations to
any country other than countries to which the laws of the Republic of Sierra
Leone prohibit such exports.

Admission of Personnel
Acmission of Personnel

(a) Citizens of Sierra Leone Possessing the necessary qualifications and
experience shall be given preference for employment in all phases of
operations under the Mining Lease and this Agreement and in
accordance with the national labour laws.

(b) LONDON MINING shall not employ or in any way use child labour,

(c) LONDON MINING and its Nominated Suppliers shall not import
unskilled labour for the carrying out of any operations, developments,
or maintenance undertaken by them by virtue of this Agreement, and
in that regard, LONDON MINING shall ensure that (i) its Nominated
Suppliers and (ii) its subcontractors comply with this provision and
shall apply applicable labour law.

(d) Subject to the foregoing restrictions and to any applicable provisions
of the Non-Citizens (Registration. Immigration and Expulsion Act No.
LONDON MINING —GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 9

48

14 of 1965), all persons deemed by LONDON MINING and/or its
Contractors as required for the prosecution of its work, including
executives, officers, engineers, consultants, technicians and skilled
labour, shall have the right to enter and reside in Sierra Leone and to
depart from there in compliance with the immigration and labour laws
of Sierra Leone.

(e) GOSL shall facilitate multiple entries into Sierra Leone for business
purposes by designated directors and senior managers of the parent
company of LONDON MINING.

(fy GOSL agrees that it will encourage and assist the efforts of LONDON
MINING to secure and maintain an adequate labour supply, consistent
with labour laws of Sierra Leone and sound business practices.

(g) LONDON MINING, shall also establish and carry out a plan for
training for local employees in accordance with Minerals Act, section
110(2)(c) (set out in Schedule. D) and execute that scheme in
accordance with Minerals Act, Section 164 (4), so as to enable Sierra
Leoneans to assume skilled, technical, supervisory, administrative and
managerial functions in LONDON MINING within a reasonable time,
subject to GOSL’s compliance with sub-Clauses 4.7 (e) and (f).

(h) LONDON MINING shall submit a written teport bi-annually to the
Director of Mines, as defined in the Minerals Act, describing the
number of personnel employed, their nationality, their positions and
the status of training programmes for citizens of Sierra Leone.

(i) Failure by LONDON MINING to comply with the provisions of sub
clauses (b), (c) or (g), above, shall be regarded as a material breach
of the Mining Lease and subject to Clause 6.10 of this Agreement; the
same may be suspended or cancelled.

Government Protection and Assistance

(a) GOSL undertakes to grant to LONDON MINING such assistance as it
reasonably can to enable the experts and technicians sent by it to carry out its
tasks in the best and most efficient manner. GOSL will make available to
LONDON MINING all aerial, magnetometer and other geological surveys and
photographs and all other plans, maps, information and advice relating to iron
ore bearing and associated minerals which in the opinion of GOSL, it can
disclose, and will permit LONDON MINING to obtain copies of all such
surveys, photographs, plans, maps and information for their own use upon
payment of the actual cost of making such documents.

(b) LONDON MINING will make available to the Government Geological
Survey Department all similar data that it compiles or acquires from others
under circumstances which permit disclosure thereof to others; provided,
however, that GOSL agrees that its said Department will treat all such data
made available to it as confidential during the life of this Agreement without
the prior consent of LONDON MINING.

(c) GOSL will extend to LONDON MINING all reasonable assistance
(including taking administrative action and other action vis-a-vis statutory
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 10

4.9. -

4.10.

4.11.

bodies) to enable and facilitate the carrying out of its functions and achieve its
Objectives in the best and the most efficient manner and, without limitation, to

enjoy its rights and privileges under this Agreement to the extent consistent
with the laws and regulations of Sierra Leone and the Mining Lease.

(d) GOSL shall extend to LONDON MINING all reasonable assistance to
facilitate their transport of iron ore and associated minerals or mineral
Concentrates raised or obtained in the course of mining operations and to
permit all barges moving ore, as well as other vessels, to travel freely and
unhindered, subject to applicable laws and regulations and to reasonable
right of access by other users and by GOSL, with or without conditions
established by GOSL. Where such rights of access would prove unduly
disruptive, LM shall have the right to impose reasonable conditions on such
use. GOSL shall have the right of inspection in the course of their normal
regulatory activities, including, but not limited to, from a jetty at Tawfayim,
down the Port Loko Creek through the Channel between Bunce Island and
Pepel, into the Sierra Leone River and thence to a suitable shipping
anchorage in the estuary of the Sierra Leone river off Freetown where the
cargo will be transhipped to ocean-going bulk carriers. The barge transit
would be between 30 and 40 nautical miles as shown in Schedule “B”.
LONDON MINING could outsource the barge loading, transport and
transhipment operations and also establish a number of anchorage locations
that are feasible and acceptable to the regulatory authorities. Subject to the
needs of other users of waterways in Sierra Leone and applicable laws and
regulations of Sierra Leone, LONDON MINING may also be given permission
by the regulatory authorities to the extent feasible to use deep draught
vessels and to dredge the channel as necessary to accommodate such
vessels.

Importation of Machinery

GOSL agrees that it will grant any and all permits and permissions necessary
for the importation into Sierra Leone of machinery, equipment, supplies and
services necessary for the conduct of Prospecting, mining, processing and
transportation operations contemplated by this Agreement.

Exportation of Equipment

GOSL will grant any permit and permission for LONDON MINING to export
from Sierra Leone any mining machinery, plant, equipment, consumable
mining stores, goods and surplus equipment of whatever description imported
by it for the conduct of its Prospecting, mining, processing and transport
Operations contemplated by this Agreement, provided that any export shall
not have any adverse impact to the environment or the community in the
Mining Lease Area or nearby areas.

Protection of the Environment and Local Population

(a) LONDON MINING shall conduct its Mining Operations in accordance
with section 132 of Minerals Act, subject to provisions of the Environmental
Protection Agency Act 2008 ("EPA 2008"),as may be amended from time to
time subject to any regulations made under the EPA 2008, as they may be
amended from time to time. In the event of a conflict between these two Acts,
the provisions of the EPA 2008 and its respective regulations shall prevail.
LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 11

4.12

(b) LONDON MINING shall at all times do everything reasonable in its
Power to limit the damage and disturbance to the local environment and
populace. The Environment Protection Agency (the “EPA”) may at any time
conduct periodic inspections of the Mining Lease Area.

(c) LONDON MINING shall, in accordance with the Environmental
Protection Agency Act 2008, conduct its mining oprations and all project
activity with a degree of care and professionalism and within two years of
signing the agreement LM shall comply with high international environmental
protection standards.

(d) In particular, subject to (e) below, LONDON MINING shall employ in
its mining operations advanced techniques, practices and methods of
Operation for the prevention, limitation or treatment of pollution and the
avoidance of unnecessary loss of, or damage to, natural resources, in each
case in accordance with generally applicable law.

(e) LONDON MINING shall be responsible only for any pollution, risk, claim
or other environmental damage arising during the term of the Mining Lease,
since its award on 31 August 2009 and any environmental damage caused
for the period between commencement of exploration up until 31 August
2009.

Reclamation and rehabilitation of mined out areas

(a) Within six months of the signing of this Agreement, LONDON MINING
will prepare at its expense and submit to the Environmental Protection
Agency of Sierra Leone ("EPA") and GOSL simultaneously a comprehensive
master plan (the Rehabilitation and Reclamation Master Plan) that will
address the issues of reclamation and rehabilitation of mined ‘out areas,
provided that the Rehabilitation and Reclamation Master Plan will be subject
to the provisions of the EPA 2008 and any regulations made thereunder and,
where not inconsistent, in compliance with the Minerals Act.

(b) The Rehabilitation and Reclamation Master Plan shall clearly identify
the extent of the reclamation and rehabilitation attributable to operations
conducted prior to the commencement of mining operations by LONDON
MINING and where possible prior to the commencement of the Mining Lease
of 31 August 2009 (Pre Commencement Reclamation and Rehabilitation
obligation”) and the estimated cost in Dollars (converted to Leone equivalent
at the prevailing rate) of effecting such reclamation and rehabilitation
(referred to hereinafter as the “Base Rehabilitation Cost’).

(c) The annual calculation of rehabilitation and reclamation cost (including

the Base Rehabilitation Cost) will be subject to an annual inflator calculation,
in accordance with the EPA 2008 and any subsequent regulations.

(d) LONDON MINING and EPA of Sierra Leone shall jointly calculate and
agree on the amount of the Base Rehabilitation Cost at the time the
Rehabilitation and Reclamation Master Plan is agreed. .

(e) LONDON MINING shall be fully responsible for the attributable cost of
reclaiming and rehabilitating mined out areas to the extent that such
LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 12

4.13.

4.14,

4.15

reclamation and rehabilitation is attributable to operations conducted by
LONDON MINING subsequent to 31 August, 2009.

(f) Subject to clause 4.11(e) and clauses 4.12(d) and (e), LONDON
MINING shall adopt and implement programmes and measures approved by
GOSL for effective reclamation of mined out areas including replanting and
dealing with mining spoils in which regard a detailed programme for the
progressive reclamation and rehabilitation of lands disturbed by mining for the
minimization of the effects of such mining on adjoining land water areas shall
be submitted to GOSL for approval.

(g) Simultaneously with the lapse of the Phase 1 performance bond as
set out in Clause 4.16, to ensure compliance with such Programme of
reclamation and rehabilitation of mined out areas, LONDON MINING shall
arrange for a funding guarantee reasonably Satisfactory to the Minister and of
an amount to cover the estimated cost of restoration and rehabilitation
required for disturbance to date, as calculated at the end of each financial
year in accordance with the Rehabilitation and Reclamation Master Plan
Prepared in accordance with clause 4.12a), to be issued by a financial
institution (which shall not be an Affiliate of the LONDON MINING) with a
long-term credit tating of at least A (or its equivalent) from at least two
internationally recognized credit-rating agencies. Such guarantee may take
the form of an irrevocable letter of credit or a performance bond in favour of
GOSL to guarantee effective mine reclamation and rehabilitation. At such
time as regulations are adopted requiring financial guarantees under the EPA
in relation to reclamation and rehabilitation, the bond will lapse automatically
upon being replaced by EPA guarantee

Procurement

(a) LONDON MINING shall in the conduct of its activities under the
Mining Lease, give preference to Products and materials made in Sierra
Leone and to service agencies located in Sierra Leone and owned as therein
provided at comparable quality, delivery schedule and price, to the maximum
extent possible and subject to technical acceptability and availability of the
relevant goods and services and being consistent with safety, efficiency and
economy.

(b) Without limitation to sub-clause (a) above, LONDON MINING shall in
the conduct of its mining operations originate all of its Procurement through
banking institutions in Sierra Leone, whenever possible, as determined by
LONDON MINING.

Health and Safety

LONDON MINING shall comply with all health and safety standards and laws
that are generally applicable in Sierra Leone.

Community Development Projects

LONDON MINING will comply with Sections 138-141 of the Minerals Act in
respect of its Community Development Agreement. For the duration of this
Agreement, LONDON MINING agrees to fund its Community Development

LONDON MINING ~GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 13

4.16

Agreement as provided in Clause 5.18 and to implement such Community
Development Agreement.

Performance Bond:

LONDON MINING undertakes to furnish to GOSL a Performance Bond in the
sum of One Million United States Dollars (US$1,000,000) in the form of a
Letter of Credit issued by a reputable financial institution in Sierra Leone and
valid for an initial period of 12 months from the Effective Date of this
Agreement (or a longer validity .period which is the estimated date of
Production of 100,000 metric tonnes of iron ore concentrate, being April,
2012) such Performance Bond to be encashed if LONDON MINING fails to
make substantial progress towards the re-opening of the Marampa Mine
within the period of validity of the said Performance Bond, it being agreed that
if LONDON MINING produces at least 100,000 metric tons of marketable iron
ore from mining operations, LONDON MINING shall be deemed to have
made substantial progress towards the re-opening of the said Marampa Mine.

On or before 31 December 2011 LONDON MINING undertakes to furnish to
GOSL a second Letter of Credit in an amount of two million United States
Dollars (US $ 2,000,000), valid until 30 June 2015 to be encashed if the
company fails to make substantial Progress towards the development and
operation of the Phase 2a Primary ore as specified in the Programme of
Operations, for these Purposes “substantial progress” means the production
of at least 200,000 metric tonnes of ore from the Phase 2a development by
such date as is specified in the Programme of Mining Operations, which
Provides for such level of production no later than 30 June 2015.
LONDON MINING ~GosL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 14

5. FISCAL PROVISIONS
SSR VISIONS

Unless otherwise indicated, the start date for Year 1 tax incentives is 1 January 2011,
Notwithstanding this, LONDON MINING and GOSL agree that the existing tax
incentives in the current mining lease agreement ratified by Parliament in February
2010 will apply until this fiscal regime is ratified: however, the increased duty on fuel
and lubes will apply on signing by cabinet of GOSL Prior to ratification by Parliament.

5.1 Mining and surface rent

(a) LONDON MINING shall pay to the government annually and without
demand, i

(b) In addition LONDON MINING shall Pay to the land owners through the
appropriate local authority in which the mining lease area is situated annually
and without demand an annual surface rent as specified in the respective
leases of LONDON MINING, subject to revision provided for in the Provinces

(c) Mining rent and Surface rent payable shall be treated as allowable
expenses in ascertaining the chargeable income of LONDON MINING and
shall not be subject to withholding tax.

5.2 Royalty

(a) LONDON MINING shall Pay a royalty at the rate of 3% (three percent)
of the market value of the mineral, which shall for the Purposes of

(calculated in accordance with the statement set out in sub-clause 5.2

(e) at the designated SL offshore loading facility of the shipment and
as adjusted in accordance with sub-clause 5.2 (f).

"Free on board" is a term defined under INCOTERMS 2010 published
by the International Chamber of Commerce and means point of sale at
the designated Sierra Leone offshore loading facility, including loading

destination.

"Arm's-length transaction” means a contract or agreement that has
been arrived at in the marketplace between independent, non-affiliated
Persons in accordance with the Mining Lease and consistent with
Section 154 of the Minerals Act and generally accepted international
business practices, For a transaction to remain arms-length for royalty
LONDON MINING ~GOSL Mining Lease Agreement 14 Aug 2011
Final HPW/RR draft of 8 Aug w- minor corrections Page 15

(b)

(c)

(d)

(e)

Purposes, it must be arms-length during the entire period for which
royalty is determined under this Section.

Guidelines

Prior to the disposal of any minerals to affiliated parties, LONDON
MINING and GOSL shall enter into an Advance Pricing Agreement
establishing guidelines for determining the deemed arm's length sale
value and price of such minerals for purposes of the calculation used
in the statement set out in clause 5.2 (e) in a manner consistent with
Section 154. The Advance Pricing Agreement shall establish a
mutually satisfactory methodology designed to ensure that the
royalties owed on any sale to an affiliated party, attributable to income
from such sale, are no less than they would be if the sale had been
undertaken on an arms length basis to non-affiliated Purchasers,

The following will guide the Advanced Pricing Agreement

1) LM shall provide necessary documentation to assist in arriving at
such an agreement

(2) such procedures may look to available metrics, such as prices
received by major Producers, with due adjustment for transport,
quality, marketing commissions and other relevant operating and
market considerations

(3) where prices attained through application of agreed procedures
result in a price that either side determines no longer reflects the
underlying principle of market pricing, either party may request a
revision of such agreed procedures;

(4) in the case that an appropriate publicly available index enters into
wide usage during the course of this agreement, the parties will come
together to agree on a method utilizing such index, with due
adjustment; and i

(5) any disputes regarding the content or application of the guidelines
contemplated by this clause shall be resolved by single independent
arbitrator.

Royalties payable under 5.2 (a) above shall be allowed as a
deductible operating expense in ascertaining its net chargeable
income for income tax Purposes; provided however that Royalties
shall not be credited against or considered as part payment of the
aggregate income tax liability payable to GOSL.

Within a maximum period of 45 (forty five) days after the end of each
month's shipment, LONDON MINING shall prepare and deliver to the
Director of Mines a Statement certified by the accredited
representative of LONDON MINING and the accredited representative
LONDON MINING —GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 16

of the National Revenue Authority of Sierra Leone, stating the total
tonnage of minerals of each kind, grade, and quantity shipped by
LONDON MINING from Sierra Leone in that month. Together with
such a statement, LONDON MINING shall include a statement of the
respective sales value receivable free on board the vessel for minerals
sold at the designated Sierra Leone offshore loading facility of
shipment (calculated as specified above for affiliate sales in
accordance with clause 5.2 (b) and (c)), after deducting any Sales
Tax, Value Added Tax, Goods and Services tax, other similar or
analogous taxes, export duty, levy or excise tax payable to GOSL or
any department or other entity of GOSL or statutory bodies in relation
to that sale and to reflect any adjustments calculated in accordance
with clause 5.2 (f) below. Upon delivery of such statement, LONDON
MINING will pay to GOSL the 3% minerals royalty payable on the
sales value receivable as calculated by this statement. LONDON
MINING shall assume all risk of non-payment.

In preparing the Statement in 5.2 (e) above, account will be taken for
any adjustment required as a result of amendments or determinations
or corrections in respect of prior periods, such as provisional pricing
terms or credit notes, such adjustments will be separately and clearly
indicated in the statement referred to in 5.2(e).

5.3 Income Tax

(a)

(b)

LONDON MINING, in the conduct of its activities in Sierra Leone
pursuant to this agreement, shall be liable for Income Tax on its
income derived in Sierra Leone at the following rates:

Years 1 to 3 6%

Years 4 to 10 25%

Years 11 thereafter rate of tax applicable to companies as set forth
in the Income Tax Act but shall not exceed 30%

If at any time the Income Tax Act provides for a tax rate that is more
favourable to large scale mining companies than the rates set forth in
this sub clause (a), LONDON MINING shall be entitled to apply such
lower rate in calculating its income tax

LONDON MINING shall not be liable for any minimum taxation based
on turnover, provided that it complies with Section 69(3) of the Income
Tax Act;

The chargeable assessable income in ascertaining the Income Tax
payable by LONDON MINING shall for the purposes of Income Tax be
calculated as provided by the Income Tax Act, subject to Clause 5.6,
as it applies to mining companies.

5.4 Treatment of losses for Income Tax purposes

The amount of tax losses that can be utilised to offset chargeable income in
any year of assessment shall be as follows:
LONDON MINING —- GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 17

5.5

Year 1-10: an amount of loss such that the tax payable will not be

less than 15% of the income tax that would be due if no
losses were carried forward; any losses disallowed by
virtue of this rule may be carried forward indefinitely,
without restriction.

Year 10 thereafter: as applicable under the Income Tax Act

If at any time, the Income Tax Act allows for a greater utilization of tax losses
than that described in this clause, LONDON MINING shall be entitled to take
advantage of such greater utilization.

Withholding tax

Subject to the terms of any international agreement to which Sierra Leone is a
party, which shall prevail over the provisions of this Agreement, withholding
taxes on dividends, interest, management fees, payments to associates and
contractors paid by LONDON MINING shall be as follows:

(a)

(c)

(d)

(e)

The rate of tax applicable on dividends shall be

Years 1-6: 5%

Years 7 — 10: 10%

Years 11 thereafter - As applicable under the Income Tax Act

Tax withheld on interest on loans including loans from associates are
liable to withholding tax as follow:

Years 1-5: 5%
Years 6 — 10: 10%
Years 11 thereafter: As applicable under the Income Tax Act

Tax shall be charged on management fees and other payments made
by LONDON MINING and its Nominated Suppliers in respect of inter-
company agreements (other than intergroup loans, interest or
dividends) at the rate of 5% for the first six years commencing 1
January 2011, 10% for years 7 to 10 and thereafter as applicable
under the Income Tax Act ;

The rate of withholding tax payable by LONDON MINING and its
Nominated Suppliers on contracts to non-resident 3% parties shall be
5% for the first seven years commencing 1: January 2011, 10% for
years 8 to 10 and thereafter as applicable under the Income Tax Act

Notwithstanding sub clauses (c) and (d) of this clause, all
independent, 3” party long term contracts (meaning operating and
construction contracts of a minimum of $500,000 and over one-year
duration with unaffiliated parties) entered into before 31 December
2017 shall be grandfathered, provided there are no material changes
in the scope or terms of such contract or the parties performing the
work and, as such, payments made under such contracts shall be
liable to withholding tax at the rate of 5%, for the initial duration of the
respective contract, and thereafter as applicable under the Income
Tax Act.
LONDON MINING —- GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 18

5.6

()

(g)

(9)

(h)

Payment to local contractors by LONDON MINING and its Nominated
Suppliers shall be subject to 5% withholding tax, being the current
rates applicable under the Income Tax Act

Withholding taxes referred to in Clauses 5.5 (a) to (e) above are only
due on cash payments by LONDON MINING, its Nominated
Suppliers, and their respective subcontractors and not on accruals
and/ or provisions; however, to the extent that there is any deferred or
capitalized interest or conversion of debt to equity, withholding tax
shall be due on such accrued, deferred, or converted interest portion,
but only when paid. Any cash payments made shall be deemed to go
first to the payment of any outstanding accrued interest and only
thereafter, to the payment of principal.

In this section "international agreement" means an agreement
between Sierra Leone and a foreign government.

If at any time the Income Tax Act provides for withholding rates for
payments to contractors that are lower than those specified in this
clause, LONDON MINING shall be entitled to apply such rates to such
payments.

Capital expenditure allowances

(a)

(b)

An initial allowance equal to 40% (forty percent) of the United Sates
Dollar cost of qualifying capital expenditure shall be deductible by
LONDON MINING in determining its chargeable income for the year in
which such qualifying capital expenditure is incurred with an annual
allowance at the rate of 20% (twenty percent) of the United States
Dollar cost of qualifying capital expenditure being deductible in
determining chargeable income in each subsequent year until the full
cost has been deducted;

Where an asset which falls within the definition of qualifying capital
expenditure is scrapped, destroyed or sold for less than the balance
obtained by deducting from the cost thereof the aggregate of the initial
allowance and the annual allowances previously granted in respect of
that asset, then the balance shall be fully deductible against
chargeable income in the form of a scrapping allowance in the year in
which such disposal, destruction or sale occurs;

Qualifying capital expenditure shall comprise the following:

i. Capital expenditure as set out in the 6" schedule of the Income
Tax Act 2000;

ii. Capital expenditure on all mining machinery, plant and
equipment described in Clause 5.9 (iv) of this Agreement,
whether imported or purchased in Sierra Leone, as well as all
capital expenditure on vehicles, medical equipment, computers
and ancillary equipment, construction and expansion on
residential and non-residential buildings, construction and
expansion of clinics and all other equipment ancillary to the
LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 19

5.7

5.8

5.9

Operations of LONDON MINING as well as the cost of
acquiring or procuring the transfer of the mining lease which is
subject to this Agreement and any other mining lease in
respect of the mining lease area;

iii. Capital expenditure on haul roads, environmental bunds and
similar assets;

iv. The cost of restoring buildings and other assets situated within
the mining lease area to their original condition, where such
restoration does not result in an increase in the productive
capacity of that building or other asset, shall be deemed to be
a repair of such building or asset and shall be allowable in full
as a deduction against chargeable income in the year in which
that cost is incurred;

v. Capital expenditure on assets related to the construction,
development or improvement of the community infrastructure
such as schools, clinics, hospital, training centres and other
related assets.

LONDON MINING may in respect of the whole or any part of its
qualifying capital expenditure whatsoever incurred, elect to defer
claiming deductions in respect of any financial year for capital
expenditures to subsequent financial years (whether or not
consecutive) without limit in time until the whole of the expenditure
shall have been claimed. Notwithstanding the previous sentence of
this subclause (d), LONDON MINING shall not be entitled to defer any
deduction that, if this subclause (d) were not applied, would be
properly claimed in any of Years 1 through 3 (i.e., the years in which
LONDON MINING enjoys a 6% income tax rate).

Currency issues

(a)

(b)

The financial statements and books of accounts of LONDON MINING
shall be stated, maintained and expressed in United States Dollars;

All capital expenditure incurred by LONDON MINING shall be stated,
maintained and/or expressed in United States Dollars;

Basis of Assessing and paying Income Tax

Assessable chargeable income and income tax payable by LONDON
MINING in respect of each year shall also be assessed in United States
Dollars and shall also be payable in United Sates Dollars.

Limitation of charges on imports

(a)

Not withstanding the current charges, fees, duties and levies made by
GOSL on imports into Sierra Leone, GOSL and LONDON MINING
agree that for the duration of this Agreement the percentage ad
valorem charges for levies, duties, fees (including all associated
inspection fees), Goods and Services Tax surcharges and all other
amounts levied on or payable by LONDON MINING and its
LONDON MINING —~GOSL Mining Lease Agreement 14 Aug 20114
Final HPM/RR draft of 8 Aug w- minor corrections Page 20

(b)

(c)

(d)

(e)

(f)

Nominated Suppliers in respect of imports of capital items, to include
mining machinery, plant and equipment and consumable mining
stores as defined in Clause 5.9 (iv) below shall not exceed in the
aggregate the following:

Imports for years 1 to 8, ie., between 1 January 2011 and 31

December 2018: 1%
Imports for years 9 to 10, i.e., between 1 January 2019 and 31
December 2020: 2.5%

Imports thereafter: As applicable in the Customs Tariff Act

In the case of other items excluding capital items, fuel and lubes and
health and safety equipments, the rate of duty applicable to LONDON
MINING and its Nominated Suppliers shall be:

Imports for years 1 to 5, i.e., between 1 January 2011 and 31
December 2015: 20% of prevailing rate
Imports for years 6 and thereafter: Applicable prevailing rate as
determined in the Customs Tariff Act

For the duration of the agreement, imports by LONDON MINING and
its Nominated Suppliers of health and safety equipment shall be free
from any duty for years 1 to 10.

The terms mining machinery, plant and equipment and consumable
mining stores shall include all machinery, plants and equipment
useful to and used by LONDON MINING in clearing land, removing
minerals from land and transporting, separating, processing, handling
and packaging such minerals for sale, including without prejudice to
the generality of the forgoing, construction materials for mining and
processing, dredges, barges, towboats, pumps, piping, screens
concentrating and separating equipment, locomotives, locomotive
engines, rail wagons and rolling stocks, railway signalling equipment,
railway sleepers, power generating and distributing equipment,
cranes, lorries road building equipment, four-wheel drive vehicles
used in and ancillary to mining operations, off-road haulage vehicles,
earth moving vehicles and equipments, mineral stores and packaging
facilities together with accessories, spare parts lubricants and
appliances for use and used exclusively with any of the forgoing.

In addition to the above, other equipment shall include surveying
equipment, laboratory equipment, computers, printers, plotters,
software etc used by LONDON MINING in relation to mining
Operations and any other items required for ancillary support functions
of the business.

The term “plant” includes prefabricated fixtures, not including building
or building materials as well as special purpose vehicles such as
dumpers and shuttle trucks for use in mining or dredging.

The term “machinery” means machinery consisting of a combination of
moving parts and mechanical elements which may be put in motion by
physical or mechanical force.
LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 21

5.10

5.11

5.12

5.13

(g) For the duration of this Agreement, LONDON MINING shall have the
right to import into Sierra Leone the whole of its requirements for fuel
and lubricants, other than petrol and kerosene, from such suppliers
and on such terms and conditions as it may determine, provided that
LONDON MINING may purchase fuel in Sierra Leone where such fuel
can be supplied on a competitive basis in terms of price, quality and
other delivery terms.

Subject to the provisions of this Agreement, LONDON MINING, in the
conduct of its activities in Sierra Leone shall be subject to the provisions of
the Customs Act Cap 271 and the Customs Tariff Act, No 16 of 1978 and
Rules there under currently in force and as may be form time to time
amended.

Duties and Taxes on Fuel and Lubricants

All imports of fuel and lubricants and usage of fuel and lubricants by
LONDON MINING shall be in accordance with an applicable provisions of the
Customs Tariff Act No 16 of 1978, subject to clause 5.12, and rules there
under currently in force and as may be from time to time amended.

Reimbursement of import Duties

If items on which no customs duties or levies are paid are not re-exported or
totally consumed within three (3) years after importation, and are afterwards
sold, exchanged or transferred in Sierra Leone (except to the State),
LONDON MINING shall pay to the GOSL the customs import duties and
levies on the then fair market value of those items within forty five (45) days of
the date of sale, exchanged or transfer. LONDON MINING shall submit to
GOSL annual reports on the fair market value and actual transfer price of
asset dispositions on assets which benefited from reduced or zero import
duties.

Road user charges

Notwithstanding the provisions of the Road Users Charge Act, 1944
LONDON MINING and its Nominated Suppliers shall be exempt from road
users fuel levy applicable to users generally in respect of fuel consumed by its
vehicles, plant and machinery provided these are restricted to mining
operations, logistics and infrastructure. Should LONDON MINING, a
Nominated Supplier, or any other subcontractor use, trade, or otherwise deal
in any fuel for purposes other than the mining operations contemplated here,
LONDON MINING shall indemnify and hold GOSL harmless for all lost
revenue and incidental charges, if any, relating to the unauthorized use of
exempt fuel.

Inspection fees

(a) With effect from the commencement of the Mining Lease Agreement,
LONDON MINING shall recommend to GOSL and obtain GOSL
approval for the appointment of an intermediary reputable inspection
company and shall be liable for the payment of inspection fees in
respect of all goods exported by or on behalf of LONDON MINING
from Sierra Leone;
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 22

(b)

(c)

LONDON MINING will provide inspection reports to GOSL on a timely
basis;

Subject to Clause 5.9(a), LONDON MINING shall, with effect from the
Effective Date of this Agreement be liable for the payment of
inspection fees in respect of all goods imported by or on behalf of it
into Sierra Leone at the prevailing rate;

5.14 Other taxes or fiscal imports

(a)

(b)

For the duration of this Agreement , no taxes (including, but without
limitation, income tax, additional profits tax, surtax, minor taxes, profits
tax, turnover tax, sales tax, export tax, import tax, value added tax,
withholding tax and employment related tax), royalties, duties, excise,
charges, levies, fees, dues, contribution, payments or imposition of any
kind whatsoever payable to the Central, regional or local Governments
authorities or agents or to any Chiefdom or Tribal Authority or to any
other Agency of GOSL shall apply to LONDON MINING, or any affiliate
company or Agent of LONDON MINING or the employees of LONDON
MINING or any affiliate company of LONDON MINING, other than:

(i) Those expressly assumed by LONDON MINING pursuant to the
provisions of the Mining Lease and this Agreement:

(ii) The payment of taxes deducted from the emoluments of
employees of LONDON MINING as required under the Income
Tax (PAYE) Rules and/or employer's payment obligations to
NASSIT;

(iii) The payment of Payroll Taxes at the applicable rate or if lower,
that rate paid by another company;

(iv) Payment of Immigration Fees at the applicable rate, or if lower, that
rate paid by another company; and

(v) Minor Taxes, which includes all taxes that are generally applicable
to all corporations on a non-discriminatory basis, and which do not
exceed in aggregate US$ 250,000 over any five year period, of
which said sum, LONDON MINING is not required to pay more
than the equivalent of US$ 100,000 in any financial year.
Beginning on 1 July 2012 and every five years thereafter, such
amounts shall be adjusted for inflation in accordance with the US
“GDP Implicit Price Deflator” as published from time to time by the
US Department of Commerce, Bureau of Economic Analysis.

If notwithstanding these provisions LONDON MINING becomes liable
to pay any taxes pursuant to the laws of Sierra Leone, except for
those expressly assumed by LONDON MINING pursuant to this
Agreement, then LONDON MINING shall so advise GOSL in writing,
and the parties agree to meet to reach an equitable solution consistent
with 5.14(a).
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 23

5.15

5.17

(c) except as provided in this Agreement, no tax, royalty, duty, excise,
levy, fee, due, contribution, payment or imposition of any kind
whatsoever (other than those provided for in this Agreement) which is
of a discriminatory nature shall be payable by LONDON MINING, or
by its employees or shareholders, or by any affiliate or agent of
LONDON MINING or a NOMINATED SUPPLIER.

Repatriation Holding and Introduction of Funds

LONDON MINING shall have the right, during the term of this Agreement, to
freely receive, hold in banks of its own choice, wherever located, and dispose
of in any country all revenues, receipts and other foreign currency funds held
by it under or in connection with its mining operations.

a) LONDON MINING shall have the right, during the term of this Agreement,
to hold foreign currency in designated foreign currency bank accounts in its
name in Sierra Leone;

b) LONDON MINING shall be exempt from any commission, charge or levy
payable on the introduction or investment of funds from a foreign source
into Sierra Leone.

Goods and Services Tax

Notwithstanding the provisions of the Goods and Services Tax Act (2009),
LONDON MINING and its Nominated Suppliers shall be exempt from all
Goods and Services Tax levied on taxable supplies within Sierra Leone and
on all imported capital goods, plant, vehicles and equipment (as defined in
Clause §.9 above), spare and replacement parts for any plant, vehicles and
equipment, fuel and lubricants for company and subcontractor use.

Port, harbour rules or fees and stevedoring charges

a) Notwithstanding the provisions of the various Sierra Leone Ports
Authority (SLPA) Acts and Sierra Leone Maritime Administration (SLMA)
Acts, LONDON MINING shall be exempt from all Port, Harbour, Loading,
Unloading dues or fees and Stevedoring charges that may be levied by either
the SLPA or SLMA in relation to the operations of LONDON MINING,
including operations of Nominated Suppliers and subcontractors conducting
work on behalf of LONDON MINING, with exception of the following:

1. Pilotage Fees or Charges for movements of vessels within the SLPA
controlled navigation areas.

2. Safety and Inspection Fees

3. Charges levied at the Ports owned and operated by the SLPA for
Loading and Unloading Cargo or Goods in the normal course of their
business operations.

In respect of Nominated Suppliers or other subcontractors, this exemption will
only extend to SLPA charges on services supplied to LONDON MINING.

(b) In the event that the Sierra Leone Ports Authority or other responsible
Public body fails to provide any of the services for which LONDON MINING is
required to pay port charges, harbour dues and any other amounts pursuant
to this Clause, including, but not limited to, positioning and lighting of buoys,
and LONDON MINING thereby incurs any cost or expenses in providing or
LONDON MINING —GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 24

5.18

5.19

5.20

obtaining such services, LONDON MINING shall be entitled to deduct such
cost and expenses from any amounts that are otherwise payable to the Sierra
Leone Port Authority pursuant to this Clause.

Community Development Fund and Additional Royalty payments

(a) LONDON MINING shall make payments in tespect of its Community
Development Agreement, as envisaged in Clause 4.15 above, in
accordance with Section 139 (4) of the Minerals Act as it may be
amended from time to time, subject to LONDON MINING paying no more
than other mining companies, and which may be exceeded at the
discretion of LONDON MINING, as agreed with GOSL. The fund shall be
utilised for development within Sierra Leone, with particular emphasis on
local communities.

(b) For the first five calendar years commencing in the year in which
LONDON MINING produces and sells at least one million tonnes of iron
ore, LONDON MINING agrees to make payments, in accordance with a
community development programme, totalling in aggregate (after
including contributions made in 5.18 a) above) at least one percent of the
revenue received by the mining operation on sales in that year,
attributable up to a maximum of 3.6 million tons of iron ore sold in each
such year.

(c) Any payments made pursuant to sub clauses (a) and (b) of this clause
5.18 are treated as additional royalty payments for accounting and other
business purposes, and shall be treated as “expenses on social services”
for the purposes of compliance with the Income Tax Act.

National Social Security and Insurance Trust — NASSIT

Notwithstanding the provisions of the National Social Security and Insurance
Trust Act, LONDON MINING and their expatriate employees working in Sierra
Leone shall not be required to make the required employer and employee
contribution to the National Social Security and Insurance Trust in respect of
their expatriate employees working in Sierra Leone. However, NASSIT shall
apply in respect of contributions applicable to expatriate Sierra Leoneans.

Interpretation of fiscal advantages

Any fiscal benefits granted to LONDON MINING and its Nominated Suppliers
under Clause 5 of this Agreement shall only apply to the activities of
LONDON MINING in respect of the exploitation of, through to sale and
distribution of iron ore from the Marampa iron ore concession.

6. GENERAL PROVISIONS

6.1

Assignment and Change of Control

LONDON MINING shall not assign to any person, firm or corporation not
being a party hereto, in whole or in part of any of its rights or privileges, duties
or obligations under this Mining Lease other than in accordance with the
Ainerals Act section 119 or as otherwise agreed in writing by GOSL.

Table 1 presents some of the key improvement over the current agreement

Current MLA Relevant | Revised MLA Relevant Comments
Sect. Ee Sec L
5 Stabilization 2 Stabilization (1) 5.14 Stabilization
Clauses Clauses Clauses are
focused on (2) inevitable. The
fiscal issues aim though is to
limit it to the
: = minimum.
Govt “take” = Govt. take = While this is a
35% (otherwise 49% Positive sign, at
referred to as the next review
effective tax GoSL should
rate = what the target a “take” of
government atleast 55%
gets in the form
of taxes
GoSL “take” Govt. take in The figures are
amounts to — Net Present based on the
US$1.8b in Value (NPV) = assumptions in
present value $2.2b the financing
terms model used by
the GoSL team
and consistent
with the model
used by the IMF
team |
Company’s RRI Company’s
= 29% Rate of Return }
on Investment
(RRI) = 26% s tas! |
Exempted from | Clause No such Clause
paying charges, | 4a(ii) provision and 4.2 (b)
duties on sales charges/duties
of scrap metals are levied on
the sale of
scrap metals in
accordance
with the
applicable laws
Lease Rent per | Clause Lease rent is Clause
annum was 5 (a) now $500,000 5.1 (a)

calculated at
$5,000/km? with

with an annual

adjustment of

no adjustment

not more than

for inflation 5%
Community Clause Community Clause The community
Development 5(r) Fund controlled | 5.18 will now
Fund primarily by Community determine what
controlled by and usage to do with the
LM decided locally funds thereby
reducing
complaints about
the company’s
CSR. The
company will be
obliged to display
additional CSR
Royalty Clause No such Clause
calculated after | 5 (b) deduction 5:2
deduction permitted
Income tax rate | Clause Income tax rate | Clause
reduced to 6% 5© is as follows: 5.3 (a)
for the first 10 Years 1 — 3, 6%,
years 4-10, 25% and
applicable law
thereafter
Cumulative Clause No such
assessable loss | 5f(ii) deduction
can be offset permitted
against royalty
Exempted from | Clause Complete Clause
paying other 5(m) exemption from | 5.14
taxes all other taxes
now eliminated
Duties on fuel Clause Duties now in Clause
and lubricants 5(k) accordance 5.10

20% of
prevailing rate

with applicable
law

No reference to Reimbursement | Clause
reimbursement of import 5.141
of import duties taxes/payment
when goods are of taxes on
sold on the resold goods
market _
An additional Clause
performance 4.16
bond ($2m) to
assure us ofa
desire to mine
and not just to
flip the contract
Duration was Clause Effective 25 + 15 | Clause
effective 40 yrs. | 3(b) 3:2)
Right of Clause 12 months Clause
termination=6 | 6 (I) 6.14

months notice

Vague and
unenforceable
provision

A more robust
training
schedule
attached to the
Agreement
ensures action
will happen or
there will be
consequences +

LONDON MINING - GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 25

6.2

6.3

6.4

LONDON MINING shall provide written notice to GOSL of any Change of
Control within 30 days after the consummation of such Change of Control.

Compliance with Minerals Act and other Acts

Subject to the terms of this Agreement, (including but without limitation
Clause 5.13) hereof, LONDON MINING shall at all times comply with the
provisions of the Minerals Act and other relevant laws and regulations
(including any official form prescribed by such regulations) in connection with
the carrying out of its obligations and work as described in this Agreement,
except to the extent that they are inconsistent with the provisions of this
Agreement.

Reporting

(a) Without prejudice to any reporting obligations under this Agreement or
under applicable law and regulation in Sierra Leone, LONDON MINING shall
provide to GOSL not later than the end of March following each calendar year
after commencement of its operations, a report showing:

(i) the previous calendar year;

(ii) the extent to which LONDON MINING has achieved its Programme of
Mining Operations attached as Schedule C hereto;

(il) how LONDON MINING has_ resolved any operational and
development issues over the prior calendar year;

(iv) any market developments for the products of LONDON MINING and
how LONDON MINING has responded to such developments; and

(v) how the market is expected to develop over the following year.

(b) LONDON MINING shall instruct its auditors to provide a report to
GOSL every six months confirming that during that six month period, all
royalties arising from sales made by LONDON MINING have been correctly
calculated and have either been paid or accrued as appropriate under the
agreed terms of payment.

(c) LONDON MINING shall also bi-annually submit a written report to the
Director of Mines detailing its compliance with the Clause 4.13 (Procurement)
of this Agreement.

Creation of Security Interest

LONDON MINING shall have the right, with the written consent of GOSL, to
pledge or otherwise create security interests over the Mining Lease and this
Agreement, both movable and immovable in order to secure financing. Such
written consent shall not be unreasonably withheld. GOSL shall provide each
mortgagee, trustee, receiver or administrator under a mortgage, deed, trust or
other instrument encumbering LONDON MINING’s rights under this Mining
Lease with a copy of any written notice regarding non-payment of royalty or
other non-compliance with the terms of the Mining Lease and this Agreement,
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 26

6.5

6.6

6.7

6.8

and any written notice of termination to LONDON MINING under this Clause
6.4. LONDON MINING and each mortgage holder, trustee, receiver or
administrator shall have the duty to notify GOSL of its name and mailing
address. Each such mortgagee, trustee, receiver, or administrator shall have
a reasonable period of time from the date of receipt of such copy notice
(being at 90 days) in which to remedy any non-payment or noncompliance
complained of and substantiated by GOSL.

Prior Consent or Approval

(a) Whenever, under the terms of this Agreement the right of LONDON
MINING or of GOSL, as the case may be, to do or perform any act or thing is
conditional on the prior consent of the other party to the Agreement, or of an
official or representative of such other party, it is hereby stipulated and
agreed by and between the parties hereto that the requisite consent or
approval will not in any instance be unreasonably withheld or delayed.

(b) Whenever such approvals are required from GOSL, LONDON MINING
shall deal with the relevant ministries, departments and agencies of GOSL
under the leadership of the Office of the President to handle all large-scale
mining contracts in order to discuss and mutually agree with LONDON
MINING as expeditiously as possible.

Confidentiality

GOSL will keep confidential all information provided to it by LONDON
MINING, whether before or after the date of this Agreement, and confirms
that it shall not disclose such information to any third party without the prior
written consent of LONDON MINING and in accordance with the Minerals
Act. .

Corrupt Practices

LONDON MINING represents and warrants that none of LONDON MINING,
any of its employees acting in the course of their employment and any person
acting on behalf of LONDON MINING has made or promised to make any
payment or transfer of anything of value, directly or indirectly, to or for the
benefit of any government official or a family member of or an intermediary for
payment to or for the benefit of a government official or a family member or
business partner of a government official in connection with this Agreement or
the transactions contemplated hereby.

GOSL represents and warrants that neither GOSL nor any government
official on behalf of GOSL has solicited any payment or transfer of anything of
value, directly or indirectly, to or for the benefit of GOSL or any government
official in connection with this Agreement or the transactions contemplated
hereby.

The Parties shall comply with anti-corruption laws at any time and from time
to time applicable in Sierra Leone.

Joint review
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 27

6.9

6.10

Starting in September, 2020, GOSL, and LONDON MINING will conduct a
comprehensive joint review of the progress of the project to date and the
fiscal package, as contained in Clause 5 (Fiscal) of this Agreement. Subject
to and with particular attention to Clauses 5.3(a) and 5.14 of this Agreement,
it is understood that no further fiscal benefits will automatically be granted to
LONDON MINING for a further five or ten years. Rather, any new fiscal
benefits will be subject to negotiation. Subject to any new fiscal benefits
agreed, LONDON MINING will comply with the applicable income tax law.

Interpretation and Arbitration

(a) Except as may be otherwise herein expressly provided, this
Agreement shall be construed, and the tights of GOSL and LONDON
MINING hereunder shall be determined, according to the Laws of Sierra
Leone.

(b) The parties shall in good faith endeavour to reach an amicable
settlement of' all differences of opinion or disputes which may arise between
them in respect to the execution performance and interpretation or
termination of this Agreement, and in respect of the rights and obligations of
the parties deriving therefrom.

(c) In the event that the parties shall be unable to reach an amicable
settlement within a period of 3 (three) months from a written notice by one
party to the other specifying the nature of the dispute and seeking an
amicable settlement, , either party may submit the matter to the exclusive
jurisdiction of a Board of 3 (three) Arbitrators who shall be appointed and
carry out their mission in accordance with the International Rules of
Conciliation and Arbitration of the International Chamber of Commerce (ICC).
The venue of’ the arbitration shall be London. The English language shall be
used in the proceedings. The award and any decision of the Arbitration
Board shall be binding upon either party having the same force and effect as
a judgment of a court of the last resort of the Republic of Sierra Leone.

(d) In the event of any notified dispute hereunder, both parties agree to
continue to perform their respective obligations hereunder until the dispute
has been resolved in the manner described above.

Revocation by the Government

If and whenever any sum of money payable hereunder by LONDON MINING
as rent or royalty shall be in arrears for the space or 6 (six) months after the
date on which it becomes due and payable, or if there shall be any breach or
Non-observance by LONDON MINING of any of the terms of the Mining
Lease, this Agreement, or any other license or lease granted herein or
hereunder, or if it shall enter into liquidation of a solvent
company for the purpose of reconstruction then and in any such case,
GOSL, may revoke the license or lease in question and thereupon the same
and all rights there under granted pursuant to this Agreement shall cease and
determine, but subject nevertheless and without prejudice to any obligation or
liability imposed by or incurred under the terms and conditions thereof;
provided always that save as to the non-payment of rent or royalty the
aforesaid power of revocation shall not be exercised unless and until notice
has been given to LONDON MINING specifying the particular breach
LONDON MINING ~GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 28

6.13

complained of and if the breach is capable of remedy, requiring LONDON
MINING to remedy the breach and/cr to make reasonable compensaticn in
money for the breach if such breach is compensable, and LONDON MINING
fails within a reasonable time thereafter to remedy and/or make reasonabie
compensation in money to the satisfaction of GOSL for the breach.

Amendment

In the event that GOSL and LONDON MINING mutually agree to amend any
of the provisions of this Agreement, including any agreement to vary ihe
terms of this clause, such amendment may be effected by agreement
between the parties evidenced by an instrument ia writing. Any such
amending agreement shall take effect without further ratification _ or
confirmation by Parliament save to the extent that it may be inconsistent with
any law in force in Sierra Leone at the time when such agreement between
the parties is executed in which event such amendment will be ratified by
Parliament.

Force Majeure

(a) Failure on the part of’ either LONDON MINING or GOSL to f ny of
the terms and conditions of this Agreement shail not give rise to a claim by
the other party or be deemed to be a breach of the Agreem !
failure arises from force majeure, and if through force mi the fulf f
by either LONDON MINING or GOSL of any cf the terms and conditions of
this Agreement is delayed, then the period of such delay shall be added to
the periods fixed by this Agreement.

(b) The payment obligations of LONDON MINING shall be suspended for
the duration of any force majeure event except in respect of any mo due
at the date of the occurrence of' the force majeure event, which shall remain
due and payable.

(c) In this clause, the expression “force majeure” includes, without limitation,
an act of God, peril of air, land or sea navigation, action of the elements,
storm, flood, earthquake, ground cave-in, subsurface pollution (natural gas
etc.), explosion, fire, terrorist activity or other hostilities, war (declared and
undeclared), blockade, insurrection, — civil commotion, riot, m: al
emergency, revolution, embargoes or any similar event to the extent that the
party affected (i) could not have reasonably foreseen such event and di
could not have reasonably ented or controlled it. The expression “the
Agreement” includes not only the terms and conditions of the Agreement but
also the terms and conditions of the Mini )

(d) Any claim of force majeure must be notified in wr iting by the affected
party to the other party within seven days of the date when the force majeure
occurred or the affected party should have reasonably known of the event of
force majeure, failing which the claim of force majeure is hereby waived.

Notices
(a) All orders, approvals, declarations; notices and communications of any

kind between the Minister or any other representative of GOSL and
LONDON MINING shall be in writing and the contracting parties shail not
LONDON MINING -GOSL Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 29

6.14

6.15)

under any circumstances be permitted to allege or to reply upon any oral
order, approval, declaration notice or communication from GOSL to
LONDON MINING and any such written notice, etc. from GOSL to LONDON
MINING shall be delivered to the representative of LONDON MINING in
Freetown.

(b) _ All declarations, notices and communications from LONDON MINING to
GOSL shall, unless otherwise required by law or by the terms of this
Agreement or unless GOSL shall otherwise direct by written instructions to
LONDON MINING, be mailed or delivered to the Director of Mines at his
Office in Freetown.

Right of Termination by LONDON MINING

LONDON MINING shall have the right to terminate this Agreement at any
time by (i) providing not less than 12 months Notice in writing to GOSL to that
effect and (ii) complying with such Conditions as may be prescribed or stated
in this Agreement and any other agreement relevant to the Programme of
Operations. Upon termination, the Parties shall be entitled to receive such
amounts owing to them before the termination of this Agreement. — Such
termination shall be without Prejudice to any liabilities or obligations incurred
by LONDON MINING in relation to the Mining Lease Area prior to the date of
termination,

Applicable Law

Except as otherwise specifically provided in this Agreement this Agreement
shall be governed by interpreted and construed in accordance with the laws
and regulations of the Republic of Sierra Leone (including all international
treaties and agreements that have been ratified by the Parliament of Sierra
Leone).
For and on behalf of the Government of the Republic of Sierra Leone

Witness:.............! HF rap AOL...

For and on behalf of London Mining Company Limited
LONDON MINING -GOSL. Mining Lease Agreement 14 Aug 2011
Final HPM/RR draft of 8 Aug w- minor corrections Page 30

Attached Schedules:

Schedule A:

Schedule B:
Schedule C

Schedule D

Schedule E

Mining Lease Area (GOSL to verify Schedule A
of 8/09 Mining Lease

Minerals to be mined

Programme of Mining Operations, current as of
August 2011

Programme for the employment and training of
citizens of Sierra Leone

List of Nominated Suppliers
